DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features must be shown or the feature(s) canceled from the claim(s):
Claim 1, line 1: “a feeding section defined on a substrate integrated waveguide”. Drawings do not show which one is the substrate integrated waveguide. It is not clear if Applicant means the whole open-aperture waveguide fed slot antenna or only the substrate. For the purpose of examination, Examiner interprets it as the whole waveguide fed slot antenna.
Claim 4, line 1: “an excitation section”. Drawings do not show which one is the excitation section.
Claim 5, line 1-2: “the excitation section is at least partially bound by a plurality of vias arranged along the longitudinal axis”. Drawings do not show this limitation.
Claim 10: “antenna array comprising a plurality of antennas in accordance with claims 1, wherein the plurality of antennas is arranged as a single layer high-gain linear array”. Drawings do not show this limitation.
No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: item “7” in fig. 1a.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Para [0015]: “the top and bottom metal patch layers 8 and 4” should read “the top and bottom metal patches 22 and 23”.
Para [0018], line 3: “The top metallic patch 8” should read “the top metallic patch 22”.
Para [0018], line 4-5: “the bottom metallic patch 4 and the bottom metal of the antenna 4 are on the same longitudinal level” should read “the bottom metallic patch 23 and the bottom metal layer 4 of the antenna are on the same longitudinal level”.
Para [0020] and para [0021]: the dimension values in para [0020] and the values in the table of para [0021] do not match.
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 4, line 1: “excitation section defined on a substrate integrated waveguide”. Para [0015] only mentions “excitation part” but does not mention that the excitation part defined on a substrate integrated waveguide so it is not clear if “excitation part” and “excitation section” are the same.
Claim 5, line 1-2: ”the excitation section is at least partially bound by a plurality of vias arranged along the longitudinal axis”. This limitation is not found in the specification.
Claim 8, line 3: “has a dimension sufficient to cover the bottom of the feeding section”. The specification does not mention what dimension of the metallic patch is considered sufficient.

Claim Objections
Claim 4, 7 and 8 are objected to because of the following informalities:
Claim 4, line 3: “the longitudinal axis” should read “a longitudinal axis”
Claim 7, line 6-7: “the metallic wall” should read “the metallic via wall”
Claim 8, line 3: “the longitudinal axis and the lateral axis” should read “a longitudinal axis and a lateral axis”
Claim 10, line 1: “claims 1” should read “claim 1”
Appropriate correction is required.

General Objections
Claims 7-8, specification and drawings are objected because they are conflicted:
Regarding claim 7, although para [0015] and the claim have the same limitation “the metallic via wall has the same width as that of the center section of the H-shaped slot in the longitudinal direction”, they conflict with figs. 1a, 1b and 1d. As per Examiner’s understanding, the drawings are correct, claim 7 and the specification should read “the metallic via wall has the same width as that of the center section of the H-shaped slot in the lateral axis”.
Regarding claim 8, although the para [0016] and the claim have the same limitation “the bottom metal sheet includes a square metallic patch”, they conflict with fig. 1d showing metallic patch 23 is rectangular shaped. For the purpose of examination, Examiner interprets the claim as “the bottom metal sheet is square covering the bottom part of the antenna”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "another side" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if Applicant means “another side of the two sides” or a different side. For the purpose of examination, Examiner interprets it as “another side of the two sides”.

Claim 7 recites the limitation "the top and bottom metal sheets" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if Applicant means the top metal sheet recited in claim 6 or something different. For the purpose of examination, Examiner interprets it as "the top and bottom metal sheets" and claim 7 should depend on claim 6 to avoid antecedent basis issue.

The term “sufficient” in claim 8, line 2 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what dimension of the metallic patch is considered sufficient.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wong et al, US Pub. No. 20200014118A1 (hereinafter Wong).
Regarding claim 1, Wong discloses an antenna comprising:
a feeding section defined on a substrate integrated waveguide (Fig. 1A, para [0031]: waveguide section 101 is used to feed the slot defined on a substrate integrated waveguide, see Abstract), wherein the feeding section includes a slot structure at one end (Fig. 1A: waveguide section 101 includes a slot 102 at one end), the slot structure being filled with a material different from that of the substrate integrated waveguide (Fig. 1 A: it is implied that the slot structure 102 is filled with air which is different from material of the dielectric substrate which can be Rogers Duroid 5880, see para [0042]);
a matching end adjacent to the slot structure (Fig. 1A, para [0038]: a matching load 103 adjacent the slot 102); and
a bottom metal sheet disposed on a bottom surface of the substrate integrated waveguide (Fig. 1C, para [0041]: bottom metal wall 112 disposed on a bottom surface of waveguide section 101).
Regarding claim 2, Wong further discloses the slot structure is filled with air or a dielectric material (Fig. 1 A: it is implied that the slot structure 102 is filled with air).
Regarding claim 9, Wong further discloses the substrate integrated waveguide includes a single layer of dielectric substrate (Fig. 1A: the waveguide section 101 includes a single layer of dielectric substrate 107).
Regarding claim 10, Wong further discloses an antenna array comprising a plurality of antennas in accordance with claim 1, wherein the plurality of antennas is arranged as a single layer high-gain linear array operable in a millimeter- wave frequency band (Fig. 8: an antenna array 800 includes a plurality of antennas 802a-802h arranged as a single layer linear array operating in millimeter-wave, see para [0073]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wong as applied to claim 1 above, and further in view of Tang et al, CN 110323526A (hereinafter Tang).
Regarding claim 8, as best understood, Wong does not disclose the bottom metal sheet is square covering a bottom part of the antenna, and has a dimension sufficient to cover a bottom of the feeding section in both the longitudinal axis and the lateral axis.
Tang discloses the bottom metal sheet is square covering a bottom part of the antenna, and has a dimension sufficient to cover a bottom of the feeding section in both the longitudinal axis and the lateral axis (fig. 2, page 4, para 1: the bottom metal layer 4 is square and covering the bottom of the waveguide 100).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide a square bottom metal sheet as taught in Tang to the antenna as taught in Wong in order to connect to the other side of the slot antenna for the purpose of achieving a wide bandwidth antenna (Wong, Para [0031-0032]).

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 3, patentability exists, at least in part, with the claimed features of “the slot structure includes a center section having two sides connected to two end sections at opposite ends of the center section, thereby defining an H-shaped slot; wherein the center section and the matching end have a same width along a lateral axis of the substrate integrated waveguide”.
References Wong et al, US Pub. No. 20200014118A1, Kirino et al, US 10763590 and Takeshi et al, JP 2018182742A are all cited as teaching some elements of the claimed invention including the feeding section, the slot structure, the matching end and the H-shaped shot.
However, the prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Claims 4-5 depend directly therefrom and are included in the allowable subject matter.
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Art
Kirino et al, US 10763590 – slot antenna with waveguide having H-shaped slot
Cai et al, US 10686254 – slot antenna with waveguide
Pucci et al, US 10522919 – SIW antenna array with slots
Takeshi et al, JP 2018182742A - H-shaped slot antenna

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/ANH N HO/Examiner, Art Unit 2845